Citation Nr: 0943897	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hand 
laceration as secondary to a service-connected disability.

2.  Entitlement to an effective date earlier than March 24, 
2006, for the award of an increased 40 percent rating for the 
residuals of left anterior cruciate ligament reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1986 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2006 and 
August 2007 by the Muskogee, Oklahoma, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Veteran 
withdrew his request for a Board hearing by correspondence 
dated in February 2008.  Although a review of the record 
reveals that VA treatment records were added to the claims 
file subsequent to the respective statements of the case for 
the issues on appeal, no additional evidence pertinent to 
these matters was included as to require further agency of 
original jurisdiction consideration prior to appellate 
review.  

The Board notes that the Veteran's September 2007 
correspondence may be construed as an application to reopen 
his service connection claim for a right hip disorder.  VA 
correspondence dated in April 2008 also indicates the RO was 
working on his application to reopen service connection 
claims for arthritis and depression, his increased rating 
claim for the service-connected left knee disability, and his 
claim for entitlement to a total disability rating upon 
individual unemployability.  These matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A right hand laceration was not incurred or aggravated as 
a result of a service-connected disability.

3.  On February 3, 2004, VA received correspondence from the 
Veteran requesting entitlement to an increased rating for his 
service-connected left knee disability.

4.  A May 2006 rating decision granted entitlement to an 
increased 40 percent rating for the service-connected 
residuals of left anterior cruciate ligament reconstruction 
effective March 24, 2006.

5.  There is no factually ascertainable evidence earlier than 
March 24, 2006, demonstrating an increase in the Veteran's 
service-connected residuals of left anterior cruciate 
ligament reconstruction.


CONCLUSIONS OF LAW

1.  A right hand laceration was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

2.  The criteria for an effective date earlier than March 24, 
2006, for the award of a 40 percent rating for the residuals 
of left anterior cruciate ligament reconstruction have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in February 2006 and April 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in April 2007.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  The Board notes that 
records show the Veteran is receiving Social Security 
Administration (SSA) benefits, but that there is no 
indication the records associated with that claim include any 
treatment records pertinent to the issues on appeal.  Further 
attempts to obtain additional evidence would be futile.  
Although a VA medical opinion was not obtained as to the 
Veteran's secondary service connection claim on appeal, the 
Board finds the available evidence of record is sufficient 
for an adequate decision.  There is no reasonable possibility 
that a medical opinion at this time could assist the Veteran 
in substantiating his claim that his right hand laceration in 
March 2006 was proximately due to his service-connected left 
knee disability.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant. 

Secondary Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, the Veteran contends that he sustained a 
laceration to the right hand when his service-connected left 
knee buckled causing him to lose his balance while washing 
dishes.  In a September 2007 statement the Veteran's cousin, 
W.R., reported that on several occasions he had witnessed the 
Veteran lose his balance when his left knee buckled on him.  
He stated he was present on the occasion when his left knee 
buckled causing him to lose his balance which resulted in a 
deep laceration to the right hand.  

VA treatment records dated March 17, 2007, show the Veteran 
presented approximately one hour after sustaining a 
laceration at the base of the right ring finger in the web 
between the ring and middle fingers.  The reports are 
negative for complaint or treatment for an exacerbation of a 
left knee disability at that time.  

Previous VA treatment records also show that a September 2003 
magnetic resonance imaging (MRI) scan revealed post-surgical 
changes consistent with an anterior cruciate ligament repair 
with associated hardware.  The anterior cruciate, posterior 
cruciate, medial collateral, and lateral collateral ligaments 
were intact and the tendons appeared normal.  The diagnosis 
was status post anterior cruciate ligament repair with no 
acute abnormalities.  Records show that in March 2004 the 
Veteran reported that his left knee had buckled, but the 
examiner noted that after examination he left ambulatory.  
Records show the Veteran had requested a knee brace in 
February 2004.  

VA examination in March 2004 revealed normal Drawer and 
McMurray's signs with no evidence of recurrent subluxation, 
locking pain, joint effusion, or crepitus.  A February 2006 
VA examination revealed no abnormal weightbearing signs.  
There was left knee tenderness and crepitus, but no joint 
effusion.  The collateral and cruciate ligaments and menisci 
were clinically normal.  Records dated in July 2007 noted a 
history of knee buckling causing a fall and that the Veteran 
complained of severe back pain related to a fall when his 
right hip and right leg gave out.  

Based upon the evidence of record, the Board finds the 
Veteran's right hand laceration was not incurred or 
aggravated as a result of a service-connected disability.  
Although the statements of the Veteran and W.R. are 
considered to be competent for the purpose of establishing 
the facts related to an observable incident, the Board finds 
the reports that the March 2007 injury was incurred as a 
result of the Veteran's having lost his balance when his left 
knee buckled while he was washing dishes to warrant little 
probative weight.  The statements in this case are found to 
be inconsistent with the actual treatment records 
contemporaneous to that incident.  There were no complaints 
related to the left knee disability at the time of the March 
2007 injury and VA examination reports do not include 
objective medical findings indicative of left knee 
instability.  These medical reports are persuasive.  
Therefore, entitlement to secondary service connection must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.



Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(b)(2)(i), (r) (2009).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).



526
2
Tibia or Fibula, impairment of:

Nonunion of the tibia and fibula, with loose 
motion, requiring a brace
40

Malunion of:


with marked knee or ankle disability
30

with moderate knee or ankle disability
20

with slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2009).

In this case, service treatment records show that the Veteran 
sustained a twisting injury to the left knee while descending 
stairs in April 1992.  VA records show he underwent left knee 
arthroscopy with anterior cruciate ligament reconstruction in 
April 1994.  On VA examination in February 2002 the Veteran 
complained of a two to three year history of left knee pain, 
discomfort, and swelling.  He reported he experienced pain, 
fatigue, weakness, lack of endurance, and incoordination.  
Drawer and McMurray's tests were normal.  Left knee flexion 
was to 30 degrees and to 20 degrees with pain.  Extension was 
to minus 10 degrees with pain.  VA treatment records show 
that a September 2003 MRI scan revealed the anterior 
cruciate, posterior cruciate, medial collateral, and lateral 
collateral ligaments were intact and that the tendons 
appeared normal.  The diagnosis was status post anterior 
cruciate ligament repair with no acute abnormalities.  

On February 3, 2004, correspondence was received from the 
Veteran requesting entitlement to an increased rating for his 
service-connected left knee disability.  

VA treatment records show the Veteran requested a knee brace 
in February 2004.  A March 2004 report noted that he stated 
his left knee had buckled; however, the examiner noted that 
after the examination he left ambulatory.  VA examination in 
March 2004 revealed normal Drawer and McMurray's signs with 
no evidence of recurrent subluxation, locking pain, joint 
effusion, or crepitus.  Range of motion of the left knee was 
normal from 0 to 140 degrees.  Treatment records show he was 
issued a hinged knee orthosis for his left knee disability on 
July 6, 2004.  A February 2006 VA examination revealed no 
abnormal weightbearing signs.  There was left knee tenderness 
and crepitus, but no joint effusion.  The collateral and 
cruciate ligaments and menisci were clinically normal.  Range 
of motion studies revealed left knee extension to 0 degrees 
and flexion from 90 to 140 degrees with pain.  Diagnoses of 
anterior cruciate ligament reconstruction and left knee 
osteoarthritis were provided.  

A May 2006 rating decision granted entitlement to an 
increased 40 percent rating for the service-connected 
residuals of left anterior cruciate ligament reconstruction 
apparently under the rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic code 5262.  An effective date was assigned from 
March 24, 2006.  In an October 2006 statement of the case the 
RO noted that the May 2006 rating decision had awarded a 
40 percent rating under criteria that did not apply to the 
Veteran's service-connected left knee disability.  It was 
further noted that there was no evidence of a nonunion of the 
tibia or fibula and that while VA records indicated he was, 
in fact, issued a knee brace the evidence did not warrant an 
earlier effect date.

In statements in support of his claim the Veteran reported 
that he agreed with the increased rating for his left knee 
disability, but that an effective date was warranted from 
July 6, 2004.  He stated that this was the date he was 
originally fitted for a brace due to the worsening of his 
left knee disorder.  

Based upon the evidence of record, the Board finds that there 
is no factually ascertainable evidence earlier than March 24, 
2006, demonstrating an increase in the Veteran's service-
connected residuals of left anterior cruciate ligament 
reconstruction.  Although the evidence shows the Veteran was 
issued a knee brace in July 2004, there is no evidence 
demonstrating that a 40 percent disability rating is 
warranted under any applicable rating criteria.  The 
persuasive evidence is not indicative of nonunion of the 
tibia and fibula with loose motion nor of any actual tibia or 
fibula impairment.  Therefore, entitlement to an effective 
date earlier than March 24, 2006, for the award of an 
increased 40 percent rating for the residuals of left 
anterior cruciate ligament reconstruction must be denied.  
The preponderance of the evidence is against the Veteran's 
claim.


ORDER

Entitlement to service connection for a right hand laceration 
as secondary to a service-connected disability is denied.

Entitlement to an effective date earlier than March 24, 2006, 
for the award of an increased 40 percent rating for the 
residuals of left anterior cruciate ligament reconstruction 
is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


